[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 20, 2009
                              No. 08-14897                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00111-CR-01-ODE-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

STEPHEN E. TAYLOR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (April 20, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Stephen Taylor appeals his sentence of imprisonment for 72 months, which
was imposed after we vacated his sentence of 78 months of imprisonment

following his plea of guilty to wire fraud. 18 U.S.C. § 1343. Taylor argues that

the district court should not have enhanced his sentence for abusing a position of

trust, United States Sentencing Guideline § 3B1.3 (Nov. 2005), and his sentence is

unreasonable. We affirm.

      We review de novo the application of the enhancement of a sentence for

abuse of a position of trust. United States v. Louis, 559 F.3d 1220, 1224 (11th Cir.

2009). “‘We review the district court’s fact findings’” regarding an abuse of trust

“‘for clear error.’” United States v. Ward, 222 F.3d 909, 911 (11th Cir. 2000)

(quoting United States v. Mills, 138 F.3d 928, 941 (11th Cir. 1998)). We review

the final sentence imposed by the district court for reasonableness. United States

v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005) (per curiam). Review for

reasonableness is a deferential standard of review for an abuse of discretion. Gall

v. United States, 128 S. Ct. 586, 597 (2007).

      We reject Taylor’s argument that the district court used double counting to

enhance his sentence. Taylor’s base offense level was based on his tax evasion and

did not account for his abuse of trust. See 26 U.S.C. § 7202; U.S.S.G. § 2T1.6.

Wire fraud also does not require evidence of a fiduciary or other relationship of

private trust. See 18 U.S.C. § 1343; United States v. Bracciale, 374 F.3d 998, 1010



                                          2
(11th Cir. 2004).

      The district court also did not err by finding that Taylor abused a position of

trust. Taylor, the president of 20/20 Solutions, offered to closely-held businesses

payroll and tax services and he often obtained clients through customer referrals.

The owners of those businesses relied on Taylor to calculate their tax liability and

provided money to Taylor to pay their payroll expenses and federal taxes. See

U.S.S.G. § 3B1.3 cmt. n.1 (stating that the enhancement would apply to

“embezzlement of a client’s funds by an attorney serving as a guardian”); United

States v. Williams, 527 F.3d 1235, 1250 (11th Cir. 2008) (“[W]e have explained

that § 3B1.3 applies in the fraud context where the defendant is in a fiduciary, or

other personal trust, relationship to the victim of the fraud, and “ ‘the defendant

takes advantage of the relationship to perpetrate or conceal the offense.’ ” (quoting

United States v. Garrison, 133 F.3d 831, 838 (11th Cir. 1998)). Taylor

misappropriated the money to pay personal expenses and invest in real estate. By

virtue of his familiarity with the processes of the Internal Revenue Service, Taylor

provided to his clients false confirmation of payments from the Revenue Service

and told his clients that the Revenue Service had posted payments to incorrect

accounts. Taylor concealed his theft by soliciting new clients to pay the tax

obligations of existing clients.



                                           3
      The district court also did not abuse its discretion by imposing a sentence

above the guideline range. The district court correctly calculated the advisory

guideline range, but concluded that range of punishment was “not adequate to

capture the seriousness of [Taylor’s] conduct.” See United States v. Irizarry, 458

F.3d 1208, 1211–12 (11th Cir. 2006) (per curiam). The district court did not abuse

its discretion when it ruled that an upward variance to 72 months of imprisonment

was necessary to account for the facts and circumstances of Taylor’s crimes, the

emotional and monetary loss suffered by Taylor’s victims, the substantial number

of victims, and Taylor’s disingenuous testimony regarding his motives to purchase

the real estate. See 18 U.S.C. § 3553(a); Gall, 128 S. Ct. at 597. Taylor’s sentence

is reasonable.

      Taylor’s sentence is AFFIRMED.




                                          4